Citation Nr: 0410245	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen 
the claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 1962.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2001 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  The RO 
denied reopening the claim for service connection for a bilateral 
knee disorder.

The Board notes that in August 2001, the veteran had filed a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for VA, during the course of treatment, putting the wrong 
device into his left knee.  This claim was denied in a January 
2002 rating decision.  The veteran did not appeal that 
determination, and thus that issue is not currently before the 
Board.  38 C.F.R. § 20.200 (2003) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Board regrets that another remand is necessary.  In August 
2002, the Board had requested that the veteran be provided with an 
orthopedic examination and that the examiner was asked to address 
whether it was as likely as not that any current knee disabilities 
had its origin in service.  The examiner was also asked to comment 
on the matter of whether any current disability was found by the 
examination to have pre-existed service or to have been in the 
nature of a congenital condition.  Specifically, underlying such 
request were findings of radiographic signs of an old fracture 
involving the left knee during service, as well as reference to 
Osgood-Schlatter's disease involving the right knee.  
Additionally, in November 1960, a diagnosis was rendered of 
malunion of fracture of the left patella while, in September 1962, 
a diagnosis of traumatized tibial tubercle was entered in 
association with x-ray studies of the right knee showing Osgood-
Schlatter's disease.  An examination was conducted in January 
2003; however, the examiner did not comment on whether noted 
findings, regarding either knee, during service represented either 
a congenital condition (right knee), had pre-existed service and 
whether such problem had been aggravated, or increased in 
severity, during service. 

Additionally, as to the VA examiner's determination regarding 
whether a current disorder had its origin in service, he stated 
the following:

In my opinion, the veteran's subsequent development of advanced 
degenerative arthritis in the left knee is related to his injury 
and subsequent surgery on the left knee and the gradual evolution 
of advanced degenerative changes in the left knee.  I recommend 
efforts be made to obtain medical records to establish a causal 
relationship between 1962, and 1973.  Those records should be 
provided for my review and possible addendum.

(Emphasis added.)

The record reflects that the veteran sustained injuries to his 
left knee both in service and post service.  He also underwent 
surgery in his left knee both during service and post service.  
Thus, it is not clear what injury and surgery the examiner is 
attributing the current diagnosis of degenerative arthritis in the 
left knee.  Therefore, clarification is needed as to this part of 
the opinion.

The Board notes that it must hold the petition to reopen the claim 
for service connection for a right knee disorder in abeyance, as 
this claim is inextricably intertwined with the petition to reopen 
the claim for service connection for a left knee disorder.  See 
Moffit v. Brown, 10 Vet. App. 214, 222 (1997).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The file should be referred, if feasible, to the examiner who 
conducted the January 2, 2003, VA examination.  If the examiner 
who conducted the January 2003 examination is no longer with VA, 
the RO should refer the veteran's claims file to another examiner.  
The veteran need not be examined again unless the examiner 
determines that an examination is necessary to answer the 
questions below.  The examiner is asked to review the claims file, 
to include the service medical records, and answer the following 
questions:

(a) Do you agree with the November 1960 finding that exostosis, or 
any other abnormal finding, of the left knee pre-existed service?  
Please state yes or no and substantiate your answer with evidence 
in the claims file and medical principles.

(b) If you find that a left knee disorder pre-existed service, was 
it aggravated beyond the natural progress of the disease process 
during the veteran's service?  Please state yes or no and 
substantiate your answer with evidence in the claims file and 
medical principles.

(c) If you do not find that a left knee disorder pre-existed 
service, is it as likely as not that a current left knee disorder 
had its origin in service?  Please state yes or no and 
substantiate your answer with evidence in the claims file and 
medical principles.

(d) With regard to the right knee, were there any findings of an 
abnormal condition during service and, if so, would they be 
appropriately characterized as congenital in origin, preexisting 
service, or of inservice origin.  If found to preexist service, is 
it likely as not that pathology increased in severity during 
service?  Please substantiate your answers with evidence in the 
claims file and medical principles.

2.  The RO should then readjudicate the petitions to reopen the 
claims for service connection for a left knee disorder and service 
connection for a right knee disorder.  If the benefits remain 
denied, the veteran and his representative should be provided with 
a supplemental statement of the case.  

3.  The RO and the veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as well 
as those of the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance with 
requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



